The Court,
after hearing the arguments, was of opinion, that there was not the least ground to arrest the judgment' under this conviction. That the act in question was a wise and salutary one, well calculated to preserve the peace of families, to check and punish loose and disorderly men, and to promote the security and happiness of young inexperienced females of all descriptions, whether poor or opulent.That when this act, which had so long stood the test of experience and wisdom in another country, was extended to Carolina by our ancestors,* they could never have intended to discriminate or confine its operation to heiresses or persons of quality only, as there were then but few, comparatively, of that description in this quarter of the world. And. although the preamble of the statute seems to relate to that class of young women more than any other, yet when the enacting clauses come to be attentively considered, they are sufficiently broad and extensive to include and protect all the young women of our country, of every degree and condition whatever.
*421The motion in arrest of judgment was therefore refused, and the rule discharged.
All the Judges present.
As the defendant was unable to pay any fine, he was sen-? tenced to five years’ imprisonment, agreeably to the directions of the statute, as an example to all others of the same 'dissolute character.
N. B. This was the first conviction which ever took place in Carolina, under the statute of Philip and Mary, for this oifence, and it is presumed it will have a lasting and salutary effect.
It may not be amiss here' to observe, that it does not follow that because a statute has been a long time dormant, it is therefore to be considered as obsolete.* The contrary is evinced in this conviction and sentence.

 The act of assembly of South Carolina, extending the British statutes to this country, and among others the acts of 5 Philip and Mary, e. 8. pgs^sili ia 1712, nearly a century ago. r


 An act of parliament is not repealed by nonuser; as long as it remains unrepealed, the judges are bound to carry it into execution, 2 Durnf. and East, 275.